        Case 3:17-cv-07210-SK Document 255 Filed 12/02/20 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   NICKLAS A. AKERS
     Senior Assistant Attorney General
 3   BERNARD A. ESKANDARI (SBN 244395)
     Supervising Deputy Attorney General
 4   Amos E. Hartston (SBN 186471)
     Deputy Attorney General
 5   300 South Spring Street, Suite 1702
     Los Angeles, CA 90013
 6   Tel: (213) 269-6348
     Fax: (213) 897-4951
 7   Email: bernard.eskandari@doj.ca.gov

 8   Attorneys for Plaintiff the People of the State
     of California
 9
     [See signature page for the complete list
10   of parties represented. Civ. L.R. 3-4(a)(1).]

11                            IN THE UNITED STATES DISTRICT COURT

12                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                      SAN FRANCISCO DIVISION

14

15   PEOPLE OF THE STATE OF CALIFORNIA,
                                                          No. 17-cv-07106-SK
16                      Plaintiff,
17          v.
18   UNITED STATES DEPARTMENT OF
     EDUCATION, et al.,
19
                        Defendants.
20

21
     CALVILLO MANRIQUEZ, et al.,
22                                                        No. 17-cv-07210-SK
                        Plaintiffs,
23
            v.
                                                          JOINT STATUS REPORT
24
     DEVOS, et al.,
25
                        Defendants.
26

27

28

                             Joint Status Report – Nos. 17-cv-07106-SK; 17-cv-07210-SK
        Case 3:17-cv-07210-SK Document 255 Filed 12/02/20 Page 2 of 3



 1          The parties submit the following status report in response to the Court’s November 2,

 2   2020 order.

 3          Following settlement discussions facilitated by Magistrate Judge Donna M. Ryu, the

 4   parties reached an agreement in principle in May 2020, which would resolve the above-captioned

 5   cases. For more than six months now, the parties have been working in good faith to finalize the

 6   language of a draft settlement agreement. Over the last several weeks, however, progress has been

 7   slowed by delays in part due to the press of other litigation against Defendants. But Defendants

 8   believe that those delays will ease over the course of this month, and so the parties request that

 9   the Court set a further deadline for a status report in 35 days, at which time the parties will inform

10   the Court whether the stipulated stays in these cases should be lifted.

11

12   Dated: December 2, 2020                                Respectfully submitted,
13
                                                            /s/ Bernard A. Eskandari
14                                                          BERNARD A. ESKANDARI
                                                            Supervising Deputy Attorney General
15
                                                            Attorney for Plaintiff the People of the State
16                                                          of California

17
                                                            /s/ Claire L. Torchiana
18                                                          JOSEPH JARAMILLO (SBN 178566)
                                                            CLAIRE L. TORCHIANA (SBN 330232)
                                                            Housing & Economic Rights Advocates
19                                                          1814 Franklin Street, Suite 1040
                                                            Oakland, CA 94612
20                                                          Tel.: (510) 271-8443
                                                            Fax: (510) 868-4521
21                                                          Email: ctorchiana@heraca.org
22                                                          /s/ Margaret O’Grady
                                                            EILEEN M. CONNOR (SBN 248856)
23                                                          TOBY R. MERRILL (Pro Hac Vice)
                                                            MARGARET E. O’GRADY (Pro Hac Vice)
24                                                          Legal Services Center of Harvard Law School
                                                            122 Boylston Street
25                                                          Jamaica Plain, MA 02130
                                                            Tel.: (617) 390-3003
26                                                          Fax: (617) 522-0715
                                                            Email: mogrady@law.harvard.edu
27                                                          Attorneys for Class Plaintiffs
28
                                                        1
                             Joint Status Report – Nos. 17-cv-07106-SK; 17-cv-07210-SK
     Case 3:17-cv-07210-SK Document 255 Filed 12/02/20 Page 3 of 3



 1                                                 JEFFREY BOSSERT CLARK
                                                   Acting Assistant Attorney General
 2                                                 MARCIA BERMAN
                                                   Assistant Branch Director
 3
                                                   /s/ Kevin P. Hancock
 4                                                 R. CHARLIE MERRITT (VA Bar # 89400)
                                                   KEVIN P. HANCOCK
 5                                                 Trial Attorneys
                                                   U.S. Department of Justice
                                                   Civil Division, Federal Programs Branch
 6                                                 Richmond, VA 23219
                                                   Telephone: (202) 616-8098
 7                                                 Fax: (804) 819-7417
                                                   E-mail: robert.c.merritt@usdoj.gov
 8
                                                   Attorneys for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                    Joint Status Report – Nos. 17-cv-07106-SK; 17-cv-07210-SK
